Goss, C. J.,
dissenting.
Without going much into details, I respectfully dissent from the opinion of the majority. I am authorized to say that Judge Paine joins in this dissent.
We do not think the title of the county manager act violates that part of section 14, art. Ill of the Constitution, providing that the subject of the act “shall be clearly expressed in the title.” On this precise point this court, in an opinion written by Judge Letton, said: “The provisions of section 11 (now section 14), art. Ill of the Constitution, * * * are intended to prevent surreptitious legislation. The court will not be warranted in holding that an act of the legislature is void because more appropriate or a better arrangement of the language in the title might have been adopted, if the general purpose of the act is expressed and the matter contained in the body of the act is germane thereto.” State v. Ure, 91 Neb. 31, 135 N. W. 224.
The title of the act under consideration is “An act relating to county government and officers; to provide for the adoption of the managerial form of county government; and to provide penalties for the violation thereof.” Laws 1933, ch. 35. The body of the act answers every test that makes it “germane.” If it actually provides for the adoption of a new form of county government, that answers the call of the title and the title plainly gave notice of whatever was “germane” in the act.
We do not claim that the act abolished the office of register of deeds, but that it suspended the election by the people of the ‘'officer” who held that position, and, during' *539the period until the 'election of such officer should be restored by vote of the people, put that office, with all of the statutes affecting it, to be operated under an elective board of county commissioners, acting through their appointed county manager. We say, therefore, the county manager will not be a public officer. He is merely an agent of the county board with broad powers, whose agency, however, is terminable at the will of the board.